—Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about November 8, 1998, which, in an action for personal injuries sustained in a trip and fall in defendant’s store, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Issues of fact preclude summary judgment, including whether defendant fulfilled its duty of keeping its premises reasonably safe for the use of its customers (see, Cimino v Town of Hempstead, 110 AD2d 805, affd 66 NY2d 709). Concur— Ellerin, P. J., Williams, Wallach, Buckley and Friedman, JJ.